Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 11-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the control system of independent claim 1, the information processing system of independent claim 15, the method of independent claim 17, and the non-transitory computer readable storage medium of independent claim 19.  The prior art is particularly deficient regarding the limitations of receiving spherical image data corresponding to a spherical image transmitted from the image capturing device as the image data; storing, in the memory, planar image data converted from the received spherical image data; in response to displaying a spherical image generated from the received spherical image data on the display, receiving an input for setting the specific closed region in the spherical image displayed on the display, calculating coordinates on the planar image data corresponding to the received input; setting the calculated coordinates corresponding to the received input as coordinates of the specific closed region; calculating coordinates of the at least one movable object indicating a position of the at least one movable object included in the spherical image data, on the planar image data; analyzing the at least one movable object within the specific closed region based on the set coordinates of the specific closed region and the calculated coordinates of the at least one movable object, and when the specific closed region cannot be formed on the planar image data using the calculated coordinates corresponding to the received input, calculating additional coordinates to form the specific closed region, and setting the specific closed region on the planar image data based on the calculated coordinates corresponding to the received input and the calculated additional coordinates.  Claims 2-8, 11-14, and 16 are dependent upon claims 1 and 15, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482